Citation Nr: 0605877	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  99-17 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a compensable evaluation for otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.

In August 2002, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing is 
associated with the claims file.

The veteran's claim was previously before the Board and 
remanded in August 2003 for further development.  As such 
development has been completed, the veteran's claim is 
properly before the Board at this time.


FINDINGS OF FACT

1. The veteran's otitis media is essentially asymptomatic 
with no evidence of suppuration or aural polyps.

2.  The competent and probative medical evidence of record 
presents a reasonable doubt as to whether right ear tinnitus 
warrants an increase in disability rating.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's otitis media have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.31, 4.87, Code 6200 (2005).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for the assignment of a separate rating of 10 
percent for right ear tinnitus are met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.87, Diagnostic 
Code 6260 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The United States Court of 
Appeals for Veterans Claims (Court) acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

The subsequently issued April 2004 notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
That letter informed the appellant of the evidence required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
VA.  In this case, all identified medical and evidentiary 
records relevant to the issue on appeal have been requested 
or obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the appellant's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

II.  Factual Background

In June 1999, the veteran underwent examination by QTC 
Medical Services.  He reported right ear decreased hearing, 
ringing, and occasional bouts of infection manifested by 
pain, bloody draining and pain when exposed to water.  On 
examination, the veteran had normal external ears.  The 
external auditory canal on the right side was reddened at its 
lower aspect, especially medially.  The junction of the canal 
with the drum showed thickening and reddening of the 
posterior and interior aspects of the drum.  There was some 
scarring in the central portions of the drum where the drum 
was likely grafted at a previous procedure.  The drum was 
retracted as well.  The mastoid was normal.  The left ear was 
normal.  Hearing examination revealed sensorineural hearing 
loss.

The assessment was right chronic otitis media, inactive, 
currently with occasional acute bouts of otitis media by 
history and accompanying predominantly sensorineural hearing 
loss and tinnitus.

In December 2000, the veteran again underwent examination by 
QTC Medical Services.  He had periodic ringing in the right 
ear only.  He had no dizziness.  He noted fullness and 
pressure in the ear, but it had not actively suppurated for a 
long period of time.  On examination, both ears demonstrated 
some degree of tympanosclerosis.  This was more extensive in 
the right ear.  Currently, both drums were intact.  There was 
a moderate amount of hypervascularity and redness of the drum 
itself.  Hearing examination revealed bilateral sensorineural 
hearing loss.

The diagnoses were chronic suppurative otitis media, 
currently inactive though it occasionally became symptomatic 
with pain.  It has not required antibiotic treatment.  Also 
diagnosed were left greater than right sensorineural hearing 
loss and right subjective tinnitus.

In August 2002, the veteran testified before the undersigned.  
He reported ringing in his ears at least twice a day.  He 
noted that his hearing was getting worse.  It did not drain.  
Instead, it got plugged, and he had to clean it out.

A December 2002 VA outpatient record shows the veteran 
complained of a sore right ear.  He recently had some minor 
right ear irritation.  He had some chronic ringing in the 
right ear, but there were no changes recently.  He denied any 
drainage at this time.  There was no recent decreased 
hearing.  Examination showed the right tympanic membrane with 
perforation without erythema or exudate.  There was no pain 
associated with movement of the ear cartilage bilaterally.  
The clinician indicated that there was no evidence for a 
clinical infection.

A February 2003 VA outpatient record shows the veteran 
complained of pain, ringing, and decreased hearing on the 
right since surgery in 1977.  He stated his hearing was worse 
in his right ear.  He reported no history of chronic otitis 
media.  There was no history of otorrhea or vertigo.  On 
examination, the right ear showed tympanosclerosis, a central 
retraction, and a serous otitis media.  The impression was 
serious otitis media of the right ear.

In May 2004, the veteran underwent VA examination.  His 
claims file was reviewed.  The veteran complained of hearing 
loss, tinnitus, and dizziness mainly in the right ear.  He 
reported military noise exposure to artillery, aircraft, and 
small arms.  He reported civilian noise exposure to a box and 
crate shop with the use of hearing protection devices.  He 
complained of tinnitus on the right for the last fifteen 
years.  Hearing examination revealed bilateral sensorineural 
hearing loss.

Immittance testing showed a Type A tympanograms in each ear.  
Ipsilateral and contralateral acoustic reflex thresholds were 
absent or elevated in both ears.  The diagnosis was mild 
sensorineural hearing loss in both ears.  The audiologist 
indicated that the veteran's hearing was normal upon 
separation and opined that it was not likely that the 
veteran's current hearing loss was related to military noise 
exposure.  However, she indicated that it was as likely as 
not that the veteran's tinnitus was related to his military 
service.

In a July 2004 written statement, the veteran indicated that 
his disability had worsened.  He lost most of the hearing in 
his right ear, and his equilibrium and balance were off.  He 
had continuous ringing and echoing in his ears.  He had some 
drainage and blood that built up in his ear.

In May 2005, the veteran underwent VA examination.  While he 
noted he worked around noise, he wore ear protection.  
Therefore, history of noise exposure was not an issue.  He 
complained of bilateral tinnitus since he developed this 
right ear infection.  It was worse in the right ear.  He 
complained of mild dizziness when he quickly turned his head 
to the left.  He complained of constant bilateral ear 
drainage with intermittent bleeding.  There was no otalgia.

On examination, ear canals were patent and without evidence 
of cerumen or trauma bilaterally.  Bilateral tympanic 
membranes were intact, although bilateral tympanic membranes 
did have monomeric areas.  There was extensive sclerosis of 
bilateral tympanic membranes, with the right ear more so than 
the left.

Presently, the examiner saw no evidence of otitis media, 
although the veteran clearly had an episode of otitis media 
for which he underwent surgery shortly after discharge.  The 
veteran's claim of constant bilateral ear drainage was not 
substantiated by the presence of intact bilateral tympanic 
membranes.  There was no evidence of otitis media or otitis 
externa.  Nor was there evidence of eustachian tube 
dysfunction in terms of negative pressure of either ear.  The 
inconsistency between the present examination and the 
previous examination by the registered nurse may be explained 
by the fact that to an inexperienced eye, a tympanic membrane 
can be erroneously perceived as a tympanic membrane 
perforation.

Previous audiometric examinations showed symmetric hearing 
loss.  In the lower frequencies, the right ear was worse.  In 
the higher frequencies, the left ear was worse.  There was no 
evidence of non suppurative otitis media with effusion nor is 
there evidence of suppuration or aural polyps.

In June 2005, the veteran underwent additional VA 
examination.  He complained of bilateral hearing loss, worse 
on the right side.  He had occasional pain in the right ear.  
He reported tinnitus for fifteen years on the right side.  
Hearing examination revealed bilateral sensorineural hearing 
loss.

The diagnosis was right ear mild sensorineural hearing loss.  
After a review of the claims file, the examiner noted that 
the veteran's hearing was normal upon separation from 
service.  It was unclear why his medical reports in 2002 
stated that he had bilateral perforated tympanic membranes.  
Although there was scarring on his eardrums, they were both 
intact and were not perforated at this time.  Additionally, 
there was no evidence of drainage from either ear.  His 
current hearing loss was not as likely as not the result of 
military noise exposure or a history of otitis media in his 
right ear.


III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran is seeking an increased evaluation for his 
service-connected otitis media, which is currently rated as 
noncompensable under the criteria of 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6200.  

Under this code, chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) warrants a 
10 percent rating during suppuration or with aural polyps.  
38 C.F.R. § 4.87, DC 6200.  A 10 percent evaluation is the 
maximum schedular rating assignable under this code.  A Note 
to this Diagnostic Code indicates that hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of the skull are to be rated 
separately.  The veteran has not been granted service 
connection for any other complications of otitis media.

The Board finds that a compensable rating is not warranted 
based on the presence of suppuration or aural polyps.  There 
does not appear to be any medical evidence to support a 
finding that the veteran's otitis media demonstrates active 
suppuration.  Nor does the medical evidence show that any of 
these symptoms were demonstrated at any time during the 
appeal period.  While the veteran indicated in a July 2004 
written statement that he experienced drainage and blood, he 
denied it during his August 2002 Board hearing, and it was 
never noted on any medical records.  The Board therefore 
finds that the weight of the evidence demonstrates that the 
service-connected disability does not warrant the assignment 
of a compensable disability rating at this time, under the 
criteria of Diagnostic Code 6200.

Although the veteran has described a history of chronic 
infections in his ear, he has provided no medical evidence 
supportive of his contention.  As noted above, no evidence of 
active disease, suppuration or aural polyps in the right ear 
was found when the veteran was examined in June 1999, 
December 2000, May 2004, and May and June 2005.  Absent such 
evidence, the criteria for a 10 percent rating under DC 6200 
have not been met.

In order to afford the veteran the highest possible 
disability rating, the Board has evaluated his disorder under 
all potentially applicable Diagnostic Codes.  However, while 
Diagnostic Code 6200 provides for a separate rating for 
hearing loss, and the veteran has demonstrated sensorineural 
hearing loss on examination, the June 2005 VA examiner opined 
that the veteran's hearing loss was not at least as likely as 
not related to his military service or service-connected 
disability.  There is no medical evidence showing otherwise.  
Therefore, the Board finds that an additional disability 
rating based on hearing loss is not warranted.

However, this does not end the Board's analysis.  The recent 
medical evidence also reflects that the veteran has reported 
right ear tinnitus for the past fifteen years.

With consideration of the reasonable-doubt/benefit-of-the-
doubt doctrine, the Board finds that a separate 10 percent 
evaluation is warranted for the veteran's right ear tinnitus, 
under Diagnostic Code 6260.  DC 6260 provides a maximum 10 
percent rating for recurrent tinnitus.  The notes following 
the diagnostic code include the following: Note (1): A 
separate evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  Note (2): Only a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head.  
Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.  See 38 C.F.R. § 4.87, DC 6260.

The veteran consistently reported recurrent tinnitus in his 
right ear throughout his medical treatment.  In addition, 
right ear tinnitus was diagnosed in June 1999, December 2000, 
and May 2004.  Finally, the May 2004 VA examiner opined that 
the veteran's right ear tinnitus was at least as likely as 
not related to his military service.  There is no medical 
opinion showing otherwise.  Thus, with resolution of 
reasonable doubt in the veteran's favor to this limited 
extent, the Board finds that a separate 10 percent evaluation 
is warranted under Diagnostic Code 6260 for recurrent 
tinnitus of the right ear.  The Board otherwise notes that no 
other disability has been shown by competent evidence to be 
related to the service-connected otitis so as to justify a 
separate rating under DC 6200.  

The Board specifically finds that the assignment of the 10 
percent evaluation under Diagnostic Code 6260 for right ear 
tinnitus is not duplicative or overlapping of any of the 
symptomatology for which the noncompensable evaluation is 
assigned under Diagnostic Code 6200.  Diagnostic Code 6200 
specifically provides that a separate rating is applicable, 
if warranted, for complications of otitis media, including 
tinnitus.  Thus, the additional 10 percent disability 
evaluation under Diagnostic Code 6260 is warranted, and is 
not prohibited by 38 C.F.R. § 4.14 (2005).  See also Esteban 
v. Brown, supra.

For all the foregoing reasons, the Board finds that a 
compensable evaluation for otitis media must be denied.  The 
preponderance of the evidence is against this claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).

However, as discussed above, the Board also finds that, 
giving the benefit of the doubt to the veteran, a separate 10 
percent evaluation for right ear tinnitus is warranted.  
Reasonable doubt has been resolved in the veteran's favor to 
this extent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 
4.87, Diagnostic Code 6260.


ORDER

A compensable evaluation for otitis media is denied.

A separate 10 percent rating for right ear tinnitus is 
granted, subject to the regulations applicable to the payment 
of VA monetary awards.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


